        Case 18-42287           Doc 70        Filed 10/01/19 Entered 10/01/19 12:37:09                         Desc Main
                                                Document     Page 1 of 9


                                      UNITED STATES BANKRUPTCY COURT
                                    NORTHERN & EASTERN DISTRICTS OF TEXAS

In re            Name of Debtor. Fabric Fanatics, INC                         Case No.        18-42287

                                                                              Small Business Case under Chapter 11

                                 SMALL BUSINESS MONTHLY OPERATING REPORT

Month:                            August                                      Date Filed:          9/25/2019

Line of Business:              Fabric Shop                                    NAISC Code:

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING SMALL BUSINESS MONTHLY
OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS AND, TO THE BEST OF MY KNOWLEDGE,
THESE DOCUMENTS ARE TRUE, CORRECT AND COMPLETE.



                             /s/ Lisa Anderson
                  Original Signature of Responsible Party


                              Lisa Anderson
                    Printed Name of Responsible Party

Questionnaire:      (All questions to be answered on behalf of the debtor.)                                YES       NO

1.    Is the business still operating?                                                                         X
2.    Have you paid all your bills on time this month?                                                         X
3.    Did you pay your employees on time?                                                                      X
4.    Have you deposited all the receipts for your business into the DIP account this month?                   X
5.    Have you filed all of your tax returns and paid all of your taxes this month?                            X
6.    Have you timely filed all other required government filings?                                             X
7.    Have you paid all of your insurance premiums this month?                                                 X
8.    Do you plan to continue to operate the business next month?                                              X
9.    Are you current on your quarterly fee payment to the U.S. Trustee?                                       x
10.   Have you paid anything to your attorney or other professionals this month?                                      X
11.   Did you have any unusual or significant unanticipated expenses this month?                               X
12.   Has the business sold any goods or provided services or transferred any assets to any
      business related to the DIP in any way?                                                                         X
13.   Do you have any bank accounts open other than the DIP account?                                                  X
14.   Have you sold any assets other than inventory this month?                                                       X
15.   Did any insurance company cancel your policy this month?                                                        X
16.   Have you borrowed money from anyone this month?                                                                 X
17.   Has anyone made an investment in your business this month?                                                      X
18.   Have you paid any bills you owed before you filed bankruptcy?                                            X




                                                             Page 1 of 3                                              10/1/2019
      Case 18-42287             Doc 70       Filed 10/01/19 Entered 10/01/19 12:37:09                          Desc Main
                                               Document     Page 2 of 9




                                                TAXES                                                     YES          NO
Do you have any past due tax returns or past due post-petition tax obligations?                                        X
If yes, please provide a written explanation including when such returns will be filed, or when such
payments will be made and the source of the funds for the payment.
                                              (Exhibit A)

                                                INCOME
Please separately list all of the income you received for the month. The list should include all       Sales
income from cash and credit transactions. (The U.S. Trustee may waive this requirement.)                           22,618.92
                                               (Exhibit B)
                                                                            TOTAL INCOME                           $22,618.92

                                SUMMARY OF CASH ON HAND
                                   Cash on Hand at Start of Month                                                   $3,241.41
                                   Cash on Hand at End of Month                                                     $4,484.11
              Please provide the total amount of cash currently available to the debtor.                            $4,484.11

                                              EXPENSES
Please separately list all expenses paid by cash or by check from your bank accounts this month.
Include the date paid, who was paid the money, the purpose and the amount. (The U.S. Trustee
may waive this requirement.)
                                              (Exhibit C)
                                                                            TOTAL EXPENSES                         $23,610.69

                                        CASH PROFIT
Income for the month (Total from Exhibit B).                                                                       $22,618.92
Expenses for the month (Total from Exhibit C).                                                                     $23,610.69
            (Subtract Line C from Line B)      CASH PROFIT FOR THE MONTH                                             ($991.77)

                                             UNPAID BILLS
Please attach a list of all debts (including taxes) which you have incurred since the date you filed
bankruptcy but have not paid. The list must include the date the debt was incurred, who is owed the
money, the purpose of the debt and when the debt is due. (The U.S. Trustee may waive this
requirement.)
                                                (Exhibit D)
                                                                            TOTAL PAYABLES                              $0.00

                                     MONEY OWED TO YOU
Please attach a list of all amounts owed to you by your customers for work you have done or the
merchandise you have sold. You should include who owes you the money, how much is owed and
when is payment due. (The U.S. Trustee may waive this requirement.)
                                              (Exhibit E)
                                                                            TOTAL RECEIVABLES                           $0.00

                                   BANKING INFORMATION
Please attach a copy of your latest bank statement for every account you have as of the date of this
financial report or had during the period covered by this report.
                                              (Exhibit F)

                                           EMPLOYEES



                                                            Page 2 of 3                                                 10/1/2019
      Case 18-42287             Doc 70        Filed 10/01/19 Entered 10/01/19 12:37:09           Desc Main
                                                Document     Page 3 of 9


Number of employees when the case was filed?                                                                      6
Number of employees as of the date of this monthly report?                                                        6

                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
Professional fees relating to the bankruptcy case paid during this reporting period?                          $0.00
Total professional fees relating to the bankruptcy case paid since the filing of the case?                    $0.00
NON-BANKRUPTCY RELATED:
Professional fees not relating to the bankruptcy case paid during this reporting period?                      $0.00
Total professional fees not relating to the bankruptcy case paid since the filing of the case?                $0.00


                                          PROJECTIONS
Compare your actual income and expenses to the projections for the first 180 days of your case
provided at the initial debtor interview.

                                Projected                                  Actual                Difference
INCOME                                      $0.00                                   $0.00                     $0.00
EXPENSE                                     $0.00                                   $0.00                     $0.00
CASH PROFIT                                 $0.00                                   $0.00                     $0.00

                         Total projected income for the next month:                                  $15,000.00
                         Total projected expenses for the next month:                                $13,000.00
                         Total projected cash profit for the next month:                              $2,000.00


                                 ADDITIONAL INFORMATION
Please attach all financial reports including an income statement and balance sheet which you
prepare internally.




                                                             Page 3 of 3                                      10/1/2019
                                      Case 18-42287            Doc 70        Filed 10/01/19 Entered 10/01/19 12:37:09             Desc Main
                                                                               Document     Page 4 of 9
                                                                                                      August 01, 2019 through August 30, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                       Account Number:    000000634278659
                                Columbus, OH 43218 - 2051

                                                                                                  CUSTOMER SERVICE INFORMATION
                                                                                                  Web site:                         Chase.com
                                                                                                  Service Center:               1-800-242-7338
                                00004000 DRI 201 211 24319 NNNNNNNNNNN 1 000000000 65 0000        Deaf and Hard of Hearing:     1-800-242-7383
                                FABRIC FANATICS, INC. DEBTOR                                      Para Espanol:                 1-888-622-4273
                                POSSESSION 18-42287                                               International Calls:          1-713-262-1679
                                3113 MCBEE DR
                                PLANO TX 75025-3621




                                                                                                                                                         00040000301000000023
       *start*summary




                                                                      Chase BusinessClassic
                      CHECKING SUMMARY
                                                                          INSTANCES              AMOUNT
                    Beginning Balance                                                          $3,241.41
                    Deposits and Additions                                        37           24,853.39
                    Checks Paid                                                   12           -9,271.37
                    ATM & Debit Card Withdrawals                                  28           -5,341.67
                    Electronic Withdrawals                                        16           -8,997.65
                    Ending Balance                                                93           $4,484.11
       *end*summary



*start*post summary message1




        Your monthly service fee was waived because you maintained an average checking balance of $5,000 or more during the
        statement period.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS
                 DATE                   DESCRIPTION                                                                                            AMOUNT
            08/01                       Square Inc    190801P2 L202301348022 CCD ID: 9424300002                                                $998.40
            08/02                       Square Inc    190802P2 L202301392857 CCD ID: 9424300002                                                 161.06
            08/05                       ATM Cash Deposit      08/03 8000 Independence Pkwy Plano TX Card 5892                                   540.00
            08/05                       ATM Cash Deposit      08/05 8000 Independence Pkwy Plano TX Card 5892                                   400.00
            08/05                       ATM Check Deposit     08/03 8000 Independence Pkwy Plano TX Card 5892                                   251.50
            08/05                       ATM Check Deposit     08/03 8000 Independence Pkwy Plano TX Card 5892                                   168.25
            08/05                       ATM Cash Deposit      08/03 8000 Independence Pkwy Plano TX Card 5892                                    90.00
            08/05                       Square Inc    190805P2 L202301484508 CCD ID: 9424300002                                               1,175.64
            08/05                       Square Inc    190805P2 L202301484507 CCD ID: 9424300002                                                 658.41
            08/06                       Square Inc    190806P2 L202301537713 CCD ID: 9424300002                                                 421.02
            08/06                       Paypal       Transfer          PPD ID: Paypalsdw1                                                       100.00
            08/07                       Deposit    1064644157                                                                                 2,554.99
            08/07                       Square Inc    190807P2 L202301580950 CCD ID: 9424300002                                                 543.05
            08/08                       Square Inc    190808P2 L202301622290 CCD ID: 9424300002                                               1,312.70
            08/09                       Paypal       Transfer          PPD ID: Paypalsd11                                                     1,000.00
            08/09                       Square Inc    190809P2 L202301664542 CCD ID: 9424300002                                                 364.63
            08/12                       Square Inc    190812P2 L202301758468 CCD ID: 9424300002                                               2,425.66
            08/12                       Square Inc    190812P2 L202301758469 CCD ID: 9424300002                                                 974.18
            08/13                       Square Inc    190813P2 L202301802523 CCD ID: 9424300002                                                 545.11
            08/14                       Deposit    1065544417                                                                                   796.95
            08/14
*end*deposits and additions
                                        Square Inc    190814P2 L202301836721 CCD ID: 9424300002                                                 273.46



                                                                                                                                Page 1 of 6
                                  Case 18-42287         Doc 70     Filed 10/01/19 Entered 10/01/19 12:37:09                    Desc Main
                                                                     Document     Page 5 of 9
                                                                                                   August 01, 2019 through August 30, 2019
                                                                                                 Account Number:     000000634278659

*start*deposits and additions




                                                                   (continued)
           DEPOSITS AND ADDITIONS
                 DATE             DESCRIPTION                                                                                              AMOUNT
            08/15                 Square Inc    190815P2   L202301875318    CCD ID: 9424300002                                           323.97
            08/16                 Square Inc    190816P2   L202301921636    CCD ID: 9424300002                                           361.12
            08/19                 Square Inc    190819P2   L202302014277    CCD ID: 9424300002                                           581.61
            08/19                 Square Inc    190819P2   L202302014278    CCD ID: 9424300002                                           294.71
            08/20                 Square Inc    190820P2   L202302066924    CCD ID: 9424300002                                           325.31
            08/21                 Square Inc    190821P2   L202302101420    CCD ID: 9424300002                                           431.55
            08/22                 Square Inc    190822P2   L202302144318    CCD ID: 9424300002                                           267.70
            08/23                 Square Inc    190823P2   L202302188910    CCD ID: 9424300002                                           124.49
            08/26                 Deposit    1065544322                                                                                3,404.13
            08/26                 Square Inc    190826P2   L202302280474    CCD ID: 9424300002                                         1,207.92
            08/26                 Square Inc    190826P2   L202302280473    CCD ID: 9424300002                                           414.16
            08/26                 Square Inc    190826P2   L202302280475    CCD ID: 9424300002                                            13.48
            08/27                 Square Inc    190827P2   L202302323715    CCD ID: 9424300002                                           200.59
            08/28                 Square Inc    190828P2   L202302357503    CCD ID: 9424300002                                           349.97
            08/29                 Square Inc    190829P2   L202302400882    CCD ID: 9424300002                                           208.31
            08/30                 Square Inc    190830P2   L202302441708    CCD ID: 9424300002                                           589.36
            Total Deposits and Additions                                                                                            $24,853.39
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID
                                                                                                                   DATE
       CHECK NO.                         DESCRIPTION                                                               PAID                    AMOUNT
       9441 ^                                                                                                      08/19                $650.00
       9444 * ^                                                                                                    08/16               4,148.55
       50056 * ^                                                                                                   08/15                 120.06
       50064 * ^                                                                                                   08/15                  73.88
       50070 * ^                                                                                                   08/07                  56.27
       50071 ^                                                                                                     08/08               1,028.94
       50072 ^                                                                                                     08/12                 462.36
       50073 ^                                                                                                     08/12                 522.72
       50074 ^                                                                                                     08/15                 483.73
       50075 ^                                                                                                     08/23                 726.37
       50076 ^                                                                                                     08/23                 353.36
       50077 ^                                                                                                     08/23                 645.13
            Total Checks Paid                                                                                                         $9,271.37
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS
                   DATE         DESCRIPTION                                                                                                AMOUNT
              08/01             Card Purchase       07/31 Usps Postage Endicia. 800-576-3279 CA Card 5892                                  $100.00
              08/02             Card Purchase       08/01 United Notions Inc 972-484-8901 TX Card 5892                                       32.38
              08/02             Card Purchase       08/01 United Notions Inc 972-484-8901 TX Card 5892                                      116.44
              08/05             Card Purchase       08/02 Rain Retail 877-909-6699 UT Card 5892                                             109.00
              08/05             Card Purchase       08/04 UPS*0000F912W8 800-811-1648 GA Card 5892                                          260.14
              08/05             Recurring Card Purchase 08/03 Public Storage 08407 Plano TX Card 5892                                       116.00
              08/06
 *end*atm debit withdrawal
                                Card Purchase       08/05 Sq *Lone Star Fire Exti Dallas TX Card 5892                                       318.26

                                                                                                                             Page 2 of 6
                                      Case 18-42287        Doc 70      Filed 10/01/19 Entered 10/01/19 12:37:09                   Desc Main
                                                                         Document     Page 6 of 9
                                                                                                      August 01, 2019 through August 30, 2019
                                                                                                     Account Number:    000000634278659

*start*atm debit withdrawal




                                                                                   (continued)
          ATM & DEBIT CARD WITHDRAWALS
                 DATE               DESCRIPTION                                                                                               AMOUNT
            08/08                   Card Purchase       08/07 Usps Postage Endicia. 800-576-3279 CA Card 5892                               100.00
            08/08                   Card Purchase       08/07 Olmsted-Kirk Paper CO 214-637-2220 TX Card 5892                                71.06
            08/08                   Card Purchase       08/08 Amzn Mktp US*MA2Jj5X Amzn.Com/Bill WA Card 5892                                 8.69
            08/09                   Card Purchase       08/08 Sq *Hissyfitz Designs Gosq.Com NC Card 5892                                   163.00
            08/09                   Card Purchase       08/08 Happy Hallow Designs Bison KS Card 5892                                       213.55




                                                                                                                                                       10040000302000000063
            08/12                   Card Purchase       08/09 Baum Textile Mills 201-659-0444 NJ Card 5892                                  648.44
            08/13                   Card Purchase       08/13 Distribution Manageme 636-720-3113 MO Card 5892                               199.00
            08/13                   Card Purchase       08/13 Uline *Ship Supplies 800-295-5510 WI Card 5892                                389.16
            08/13                   Card Purchase       08/13 Uline *Ship Supplies 800-295-5510 WI Card 5892                                 22.73
            08/14                   Card Purchase       08/13 United Notions Inc 972-484-8901 TX Card 5892                                  323.46
            08/14                   Card Purchase       08/13 Dorm CO 888-925-2899 NY Card 5892                                              69.53
            08/14                   Card Purchase       08/13 Baum Textile Mills 201-6590444 NJ Card 5892                                 1,250.00
            08/16                   Card Purchase       08/15 Usps Postage Endicia. 800-576-3279 CA Card 5892                               100.00
            08/20                   Card Purchase       08/19 United Notions Inc 972-484-8901 TX Card 5892                                  163.03
            08/21                   Card Purchase       08/20 Amzn Mktp US*MA1Hg9I Amzn.Com/Bill WA Card 5892                                21.19
            08/26                   Card Purchase       08/24 Twc*Time Warner Cable 888-Twcable TX Card 5892                                193.37
            08/26                   Card Purchase With Pin 08/26 The Home Depot #0527 Plano TX Card 5892                                      9.71
            08/28                   Card Purchase       08/27 Mailchimp *Monthly Mailchimp.Com GA Card 5892                                 143.91
            08/28                   Card Purchase With Pin 08/28 Target T- 3201 Preston Frisco TX Card 5892                                  16.00
            08/29                   Card Purchase       08/28 United Notions Inc 972-484-8901 TX Card 5892                                  178.75
            08/29                   Recurring Card Purchase 08/28 Dnh*Godaddy.Com 480-5058855 AZ Card 5892                                    4.87
            Total ATM & Debit Card Withdrawals                                                                                           $5,341.67
*end*atm debit withdrawal


*start*atm and debit card summary




                     ATM & DEBIT CARD SUMMARY
        Lisa Gaye Anderson Card 5892
                                                  Total ATM Withdrawals & Debits                                                            $0.00
                                                  Total Card Purchases                                                                  $5,341.67
                                                  Total Card Deposits & Credits                                                         $1,449.75
        ATM & Debit Card Totals
                                                  Total ATM Withdrawals & Debits                                                            $0.00
                                                  Total Card Purchases                                                                  $5,341.67
*end*atm and debit card summary
                                                  Total Card Deposits & Credits                                                         $1,449.75
*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS
                DATE                DESCRIPTION                                                                                               AMOUNT
            08/05                   ADP Payroll Fees ADP - Fees 8Yk7Rzh 5535094 CCD ID: 9659605001                                            $56.02
            08/06                   American Express ACH Pmt A2318           Web ID: 9493560001                                               159.00
            08/09                   ADP Tax        ADP Tax K7Rzh 080912A01 CCD ID: 1223006057                                                 518.20
            08/09                   Webfile Tax Pymt Dd       902/34549627 CCD ID: 2146000311                                                 404.05
            08/09                   Webfile Tax Pymt Dd       902/34549576 CCD ID: 2146000311                                                 396.06
            08/09                   Webfile Tax Pymt Dd       902/34553382 CCD ID: 2146000311                                                   0.05
            08/09                   Webfile Tax Pymt Dd       902/34553450 CCD ID: 2146000311                                                   0.04
            08/12                   Liftfund Inc5809 Liftfund         PPD ID: 1742712770                                                      870.00
            08/12                   Webfile Tax Pymt Dd       902/34553278 CCD ID: 2146000311                                                 413.93
            08/12                   Webfile Tax Pymt Dd       902/34553748 CCD ID: 2146000311                                                 331.38
            08/13                   Webfile Tax Pymt Dd       902/34559632 CCD ID: 2146000311                                                 417.83
            08/13                   Webfile Tax Pymt Dd       902/34559636 CCD ID: 2146000311                                                 413.13
            08/22
*end*electronic withdrawal
                                    Webfile Tax Pymt Dd       902/34729573 CCD ID: 2146000311                                                 412.33

                                                                                                                                Page 3 of 6
                                    Case 18-42287           Doc 70     Filed 10/01/19 Entered 10/01/19 12:37:09                        Desc Main
                                                                         Document     Page 7 of 9
                                                                                                           August 01, 2019 through August 30, 2019
                                                                                                          Account Number:    000000634278659

   *start*electronic withdrawal




                                                                            (continued)
           ELECTRONIC WITHDRAWALS
                    DATE          DESCRIPTION                                                                                                      AMOUNT
               08/22              The Hartford Nwtbclscic 15594321     CCD ID: 9942902727                                                        214.17
               08/23              ADP Tax       ADP Tax K7Rzh 082313A01 CCD ID: 1223006057                                                       440.46
               08/27              08/27 Online Payment 8576759747 To David Hoppenstein Family, Ltd.                                            3,951.00
               Total Electronic Withdrawals                                                                                                   $8,997.65
   *end*electronic withdrawal


*start*daily ending balance2




                DAILY ENDING BALANCE
            DATE                                  AMOUNT             DATE                       AMOUNT              DATE                           AMOUNT

     08/01                                      $4,139.81          08/13                       9,008.18            08/22                           4,634.63
     08/02                                       4,152.05          08/14                       8,435.60            08/23                           2,593.80
     08/05                                       6,894.69          08/15                       8,081.90            08/26                           7,430.41
     08/06                                       6,938.45          08/16                       4,194.47            08/27                           3,680.00
     08/07                                       9,980.22          08/19                       4,420.79            08/28                           3,870.06
     08/08                                      10,084.23          08/20                       4,583.07            08/29                           3,894.75
     08/09                                       9,753.91          08/21                       4,993.43            08/30                           4,484.11
     08/12
*end*daily ending balance2
                                                 9,904.92
*start*service charge summary2




              SERVICE CHARGE SUMMARY
                                                                                      NUMBER OF
            TRANSACTIONS FOR SERVICE FEE CALCULATION                               TRANSACTIONS
            Checks Paid / Debits                                                              55
            Deposits / Credits                                                                34
            Deposited Items                                                                   11
            Transaction Total                                                                100

            SERVICE FEE CALCULATION                                                       AMOUNT
            Service Fee                                                                    $14.00
            Service Fee Credit                                                            -$14.00
            Net Service Fee                                                                 $0.00
            Excessive Transaction Fees (Above 0)                                            $0.00
            Total Service Fees
*end*service charge summary2
                                                                                            $0.00




                                                                                                                                     Page 4 of 6
                                                       Case 18-42287          Doc 70          Filed 10/01/19 Entered 10/01/19 12:37:09                      Desc Main
                                                                                                Document     Page 8 of 9
                                                                                                                           August 01, 2019 through August 30, 2019
                                                                                                                         Account Number:        000000634278659

    *start*dre portrait disclosure message area




                        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                        incorrect or if you need more information about a transfer listed on the statement or receipt.
                        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                        appeared. Be prepared to give us the following information:
                                        Your name and account number
                                        The dollar amount of the suspected error




                                                                                                                                                                                 10040000303000000063
                                        A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                        us to complete our investigation .
                        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                        you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                        Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                        JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                                JPMorgan Chase Bank, N.A. Member FDIC
    *end*dre portrait disclosure message area




*start*images section




                                                                                                                                 ACCOUNT # 000000634278659
                                                  IMAGES

             See both front and back images of cleared checks at Chase.com. If you're not enrolled in this free service, please
             enroll now.




                                                    002190173874 AUG 19 #0000009441 $650.00                   004180489787 AUG 16 #0000009444 $4,148.55




                                                    003290350155 AUG 15 #0000050056 $120.06                     003290350156 AUG 15 #0000050064 $73.88
*end*images section




                                                                                                                                                         Page 5 of 6
                             Case 18-42287          Doc 70          Filed 10/01/19 Entered 10/01/19 12:37:09              Desc Main
                                                                      Document     Page 9 of 9
                                                                                              August 01, 2019 through August 30, 2019
                                                                                             Account Number:    000000634278659

*start*images section




                                      (continued)                                                  ACCOUNT # 000000634278659
                        IMAGES

             See both front and back images of cleared checks at Chase.com. If you're not enrolled in this free service, please
             enroll now.




                          003170448292 AUG 07 #0000050070 $56.27                    009290854467 AUG 08 #0000050071 $1,028.94




                          002670536970 AUG 12 #0000050072 $462.36                   008290015927 AUG 12 #0000050073 $522.72




                          008870862695 AUG 15 #0000050074 $483.73                   002290520662 AUG 23 #0000050075 $726.37




                          008080255818 AUG 23 #0000050076 $353.36                   002290521510 AUG 23 #0000050077 $645.13
*end*images section




                                                                                                                        Page 6 of 6
